          Case 2:20-cv-05096-PBT Document 6 Filed 01/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TRUSTEES OF THE UNIVERSITY OF
PENNSYLVANIA

                          Plaintiff,                CIVIL ACTION

                        vs.                         No. 2:20-cv-05096-PBT

 CREDFORCE AMERICA, INC.

                          Defendant.


                              PLAINTIFF’S MOTION TO STRIKE

       Plaintiff, Trustees of the University of Pennsylvania, by its agent the Aresty Institute of

Executive Education of the Wharton School (“Plaintiff” or “Wharton”), hereby files this Motion

to Strike the Response to the Summons filed by CredForce America, Inc. (“Defendant”) (Doc.

No. 5) and for the reasons set forth in the Memorandum of Law respectfully requests that the

Motion be Granted.

                                                     Respectfully submitted,

                                                     SIRLIN LESSER & BENSON, P.C.

                                                      /s/ Patrick J. Troy
                                                     Patrick J. Troy (PA Id. 89890)
                                                     123 South Broad Street, Suite 2100
Dated: January 12, 2021                              Philadelphia, PA 19109
                                                     Attorneys for Plaintiff




                                                1
